DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claim 8 has been amended, claims 1-7, 10, 12-14 have been cancelled, and claims 8-9, 11, 15-31 are pending as amended on 05/03/21. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/21 has been entered.
Priority
7.         This application has PRO 62/659,819 04/19/2018.

Response to Amendment
8.         Applicant's amendment filed on 05/03/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to the rejection of claims 8-9, 11, 15 under 35 U.S.C. 103 as being unpatentable over Drochon (US 2007/0281869) in view of Yeung (US 2003/ 0204014) and Weerasooriya (US 2011/0281779) filed on 05/03/21, have been fully considered but are moot in view of amendment. Previous rejection have been withdrawn. 

Election/Restrictions
10.        Newly submitted claims 16-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original (examined) claims contains a surfactant that changes shape within the oil reservoir based on salinity and/or temperature of the oil reservoir. However, new claims 16-31 does not mention a surfactant that changes shape within the oil reservoir based on salinity and/or temperature; at least a surfactant the combination of alkylated propylene oxide ethylene oxide sulfate, sodium dodecyl sulfate, and pluronic type triblock copolymer surfactants or at least a surfactant selected from the group consisting of 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, new claims 16-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

       Claims 8-9, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Ezell (US 2011/0053812) in view of Weerasooriya (US 2011/0281779).
            Regarding claim 8, Ezell discloses method of recovering oil from an oil reservoir, wherein the method comprising injecting into the oil reservoir an aqueous fluid comprising a surfactant, co-surfactant, and an amphiphilic polymer, the amphiphilic polymer comprising a hydrophobic component, and a hydrophilic component (para [0010], [0030], [0035]), wherein the hydrophobic component comprises polystyrene (read on aryl) and hydrophilic component comprises polyethylene oxide (read on ethylene oxide; para [0026]). Ezell does not disclose surfactant such as sodium dodecyl sulfate.  
           However, Weerasooriya discloses oil recovery by the use of surfactant and co-surfactant formulation, wherein the surfactant comprises alkylated propylene oxide ethylene oxide sulfates such as C32-7PO-10EO-SO4 and co-surfactant such as sodium dodecyl sulfate (para [0029], [0095], [0151], table 2).
At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Ezell with the aforementioned teachings of Weerasooriya to provide a fluid comprising surfactant such as sodium dodecyl sulfate in order to use such fluid in the oil recovery. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

           Regarding claim 9, since the claimed composition is obvious over prior arts, the change in the viscosity, e.g. increase in the viscosity of the composition in the oil reservoir would necessarily be the same as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
          Regarding claim 11, Since modified Ezell discloses claimed sodium dodecyl sulfate surfactant, the property of sodium dodecyl sulfate surfactant such as surfactant .
14.         Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ezell in view of Weerasooriya as applied to claim 8 above, and further in view of Drochon (US 2007/0281869). 
            Ezell includes the features of claim 8 above.  
            Regarding claim 15, Weerasooriya discloses surfactant such as sodium dodecyl sulfate in amount of 0.5 % (by weight) (para [0027]) fall into instant claim limitation of about 0.05 wt% to about 2.0 wt%. Neither Ezell nor Weerasooriya disclose
claimed amount of polymer.
            Drochon discloses method of oil recovery from an oil reservoir, wherein the method comprising injecting into the oil reservoir an aqueous fluid comprising a polymer comprising hydrophilic backbone and hydrophobic side chains, and a surfactant that changes shape within the oil reservoir based on salinity and/or temperature (para [0019], [0037], [0048]-[0049]). Drochon further discloses the amount of polymer 2 wt% 
At the time of invention, it would have been obvious to one of ordinary skill in the art to have selected Ezell’s polymer in an amount of 2 wt%, as taught by Drochon to use such fluid in the oil recovery. 

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768